                                                  Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 1 of 27




                                          1   Lewis Roca Rothgerber Christie LLP
                                              201 East Washington Street, Suite 1200
                                              Phoenix, AZ 85004-2595
                                          2
                                              Foster Robberson (State Bar No. 005939)
                                              Direct Dial: 602.262.5795
                                          3   Direct Fax: 602.734.3856
                                              Email: frobberson@lrrc.com
                                          4
                                              Jared L. Sutton (State Bar No. 028887)
                                              Direct Dial: 602.262.0259
                                          5   Direct Fax: 602.734.3924
                                              Email: jsutton@lrrc.com

                                          6   Attorneys for Defendant

                                          7
                                                                                        UNITED STATES DISTRICT COURT
201 East Washington Street, Suite 1200




                                          8
                                          9                                                  DISTRICT OF ARIZONA

                                         10   David L. Kurtz, individually and as                        No. 2:19-cv-00152-PHX-GMS
Phoenix, AZ 85004-2595




                                              President of David L. Kurtz, P.C. doing
                                         11   business as The Kurtz Law Firm,                            DEFENDANT THE GOODYEAR
                                                                                                         TIRE AND RUBBER COMPANY’S
                                         12                                                 Plaintiff,   MOTION TO DISMISS

                                         13               vs.

                                         14   The Goodyear Tire and Rubber Company,
                                              an Ohio corporation,
                                         15
                                                                                          Defendant.
                                         16
                                         17               Pursuant to Rules 12(b)(6) and 9(b), Fed. R. Civ. P., defendant The Goodyear Tire
                                         18   & Rubber Company (“Goodyear”) moves to dismiss the Amended Complaint (Doc. 1-1)
                                         19   for failure to state a claim and failure to state with requisite particularity the circumstances
                                         20   for alleged fraud and the required RICO predicate acts, under 18 U.S.C. §§ 1961, 1962 and
                                         21   1964.
                                         22               At its core, the Amended Complaint is the proverbial “second bite at the apple” by
                                         23   plaintiff David L. Kurtz, who previously represented the Haeger family in related federal
                                         24   and state lawsuits against Goodyear. Dissatisfied with this Court’s denial of a request to
                                         25   expand the Haeger I case and with the settlement he negotiated on behalf of his clients in
                                         26

                                              107380942_2
                                                  Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 2 of 27




                                          1   the Haeger II case, Kurtz now sues here in his own name.1 The only reason to not label
                                          2   this lawsuit “Haeger III” is because, critically, the Haegers are not parties here.
                                          3          While Kurtz was never retained as an attorney for Goodyear (indeed, he has been
                                          4   adverse to Goodyear for more than 15 years) and does not allege any relationship with
                                          5   Goodyear, he sues Goodyear for his “loss of revenue” and “loss of employment
                                          6   opportunities.” (Amd. Complt. ¶ 69.) In particular, Kurtz alleges that because he chose to
                                          7   represent the Haegers in the Haeger I and Haeger II cases, Goodyear somehow interfered
                                              with his ability “to accept additional cases” and caused his firm to “incur debt associated
201 East Washington Street, Suite 1200




                                          8
                                          9   with maintaining [Kurtz’s] ongoing business pursuits.” (Id. ¶¶ 66 & 68.) But, in reality,
                                         10   this case is a dogged attempt by Kurtz to continue Haeger I and Haeger II and obtain
Phoenix, AZ 85004-2595




                                         11   additional fees.
                                         12          The Amended Complaint is lengthy ― 41 pages, 228 paragraphs plus a three-page
                                         13   Introduction ― and includes eight causes of action: RICO (Counts 1 & 2); fraud (Counts
                                         14   3-5); abuse of process (Count 6); aiding and abetting (Count 7); and intentional
                                         15   interference with business expectancy (Count 8). All Counts fail as a matter of law:
                                         16             • All Counts fail because Kurtz had no direct relationship with Goodyear and
                                                          lacks standing and the essential element of proximate cause. See Sections I
                                         17               and III.
                                         18             • The applicable statutes of limitation for all of Kurtz’s various causes of
                                                          action have run. See Section II.
                                         19
                                                        • All RICO claims fail because proximate cause is lacking and each of the
                                         20               RICO predicate acts Kurtz has attempted to state is deficient as a matter of
                                                          law. See Sections III(A) and IV.
                                         21
                                                        • Kurtz’s multiple fraud-based causes of action fail because of an absolute
                                         22               privilege applicable to Goodyear and the essential element of duty by
                                                          Goodyear is absent. See Section V.
                                         23
                                                        • Kurtz’s other state law causes of action are all deficient as a matter of law.
                                         24               See Section VI.
                                         25
                                         26   1
                                                 Haeger I was filed in this Court: No. 2:05-cv-02046-GMS. Haeger II was filed in the
                                              Arizona Superior Court for Maricopa County: No. CV2013-052753.
                                              107380942_2                                   2
                                                   Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 3 of 27




                                          1                     MEMORANDUM OF POINTS AND AUTHORITIES
                                          2           Under the standard for motions to dismiss for Rule 12(b)(6), Goodyear accepts for
                                          3   purposes of this Motion only that the factual allegations of the Amended Complaint are
                                          4   true. Wyler Summit P’ship v. Turner Broad. Sys., Inc., 135 F.3d 658, 661 (9th Cir. 1998);
                                          5   Sky Jet AG v. Honeywell Int’l Inc., 2018 WL 6620493, at *2 (D. Ariz. Dec. 18, 2018)
                                          6   (“When analyzing a complaint for failure to state a claim under Rule 12(b)(6), ‘[a]ll
                                          7   allegations of material fact are taken as true and construed in the light most favorable to
                                              the nonmoving party.’” (citations omitted)). Regardless, Kurtz’s effort to launch “Haeger
201 East Washington Street, Suite 1200




                                          8
                                          9   III” fails as a matter of law.
                                         10   I.      THE AMENDED COMPLAINT IS AN IMPROPER HORIZONTAL
Phoenix, AZ 85004-2595




                                                      APPEAL AND, IF ALLOWED, WOULD UNDERMINE A GOOD FAITH
                                         11           SETTLEMENT.
                                         12           A.   Kurtz improperly attempted to have another judge reconsider rulings in
                                                           the Haeger I case.
                                         13           A “horizontal appeal” is where a party maneuvers for a second trial judge to
                                         14   reconsider a first trial judge’s rulings ― a second bite at the apple outside the prescribed
                                         15   appeal process. Horizontal appeals are disfavored. They are wasteful of judicial resources
                                         16   and promote judge shopping. Advocates for Individuals with Disabilities LLC v. MidFirst
                                         17   Bank, 279 F. Supp. 3d 891, 894 (D. Ariz. 2017) (quoting Powell-Cerkoney v. TCR-
                                         18   Montana Ranch Joint Venture, II, 176 Ariz. 275, 279, 860 P.2d 1328, 1332 (App. 1993).
                                         19           This lawsuit is Kurtz’s effort at a horizontal appeal of a final ruling in Haeger I (HI
                                         20   Doc. 12232). (Amd. Complt. ¶¶ 125, 133.) Kurtz filed this case in state court only 27 days
                                         21   after this Court denied his request, on behalf of the Haegers, for reconsideration of the
                                         22   August 15, 2018 dispositive decision (HI Doc. 1228). The case is no longer before the
                                         23
                                              2
                                         24     “HI Doc.” identifies documents from the Haeger I court file. Goodyear asks the Court
                                              to take judicial notice of Haeger I and Haeger II, which are related cases. See Intri-Plex
                                         25   Techs., Inc. v. Crest Grp., Inc., 499 F.3d 1048, 1052 (9th Cir. 2007) (the trial court
                                              properly considered public records from a related state court case on a Rule 12(b)(6)
                                         26   motion because “[a] court may take judicial notice of matters of public record without
                                              converting a motion to dismiss into a motion for summary judgment, as long as the facts
                                              noticed are not subject to reasonable dispute” (internal quotations omitted)).
                                              107380942_2                                    3
                                                 Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 4 of 27




                                          1   Arizona Superior Court only because Goodyear removed it to U.S. District Court, and then
                                          2   designated it as a related case to Haeger I.
                                          3           Of course, this Court is thoroughly familiar with Haeger I because Judge Snow was
                                          4   assigned the case after Judge Silver’s recusal. Haeger I began in 2005, as a product
                                          5   liability case concerning the G159 medium truck tire, and was settled in 2010. (Amd.
                                          6   Complt. ¶¶ 42 and 43.) The discovery sanction phase of Haeger I, which travelled from
                                          7   the District Court to the Ninth Circuit to the Supreme Court and back, began in 2011. (Id.
                                              ¶ 45.) On March 7, 2018, the Court ruled that Goodyear had waived any additional
201 East Washington Street, Suite 1200




                                          8
                                          9   objections to the plaintiffs’ fee request. (HI Doc. 1186.) Presently, all that remains in
                                         10   Haeger I is for the Court to rule on the amount of sanctions after taking into account
Phoenix, AZ 85004-2595




                                         11   necessary set-offs.
                                         12           The Haegers, with Kurtz as their attorney, attempted to begin a phase three of
                                         13   Haeger I. On April 13, 2018, Kurtz, for the Haegers, filed Plaintiffs’ Motion to Expand
                                         14   the Record and for Expanded Award of Attorneys’ Fees, Costs and Other Relief for
                                         15   Goodyear’s Fraud Upon the Court (32 pages) (“Motion to Expand”) and Plaintiffs’
                                         16   Supplemental Statement of Facts (67 pages, 111 Exhibits) (HI Docs. 1197 and 1198).
                                         17   (Amd. Complt. ¶¶ 125, 131, 133.) The Court properly recognized that a new phase for
                                         18   Haeger I was inconsistent with ― indeed, disallowed by ― the comprehensive settlement
                                         19   agreement in Haeger II.
                                         20           The Court enforced the Haeger II settlement agreement because it was
                                         21   unambiguous and “settled all claims, including the deceptions surrounding Haeger I which
                                         22   was the underlying focus of Haeger II, and carved out as an exception only the attorney
                                         23   fees claims pending at that time before the Supreme Court.” (HI Doc. 1223, p. 4.)
                                         24   Accordingly, the Court rejected the Haegers’ attempt to circumvent the Haeger II
                                         25   settlement. (Id.) (Amd. Complt. ¶ 133.) The Court also denied the request for
                                         26   reconsideration. (HI Doc. 1228.) Kurtz almost immediately began this case.


                                              107380942_2                                    4
                                                  Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 5 of 27




                                          1           The relief denied in Haeger I’s Motion to Expand and now sought here are the
                                          2   same: an additional payout by Goodyear for Kurtz’s benefit. The rationale in both
                                          3   instances was, according to Kurtz, because Goodyear wrongfully prolonged and
                                          4   complicated the Haeger I and Haeger II cases, thus requiring Kurtz to work longer and
                                          5   harder than he intended. (Amd. Complt. ¶¶ 157-159.) The payout sought, if Haeger I had
                                          6   been expanded, would have been based on “more than seven (7) years of fulltime work” or
                                          7   more than 15,000 attorney hours by Kurtz. (HI Doc. 1197, pp. 1 & 25.)3
                                                      In this lawsuit, Kurtz is similarly seeking remuneration based on his work in
201 East Washington Street, Suite 1200




                                          8
                                          9   Haeger I and Haeger II. Here, he looks to the other side of the coin, alleging that but for
                                         10   the time he spent as the Haegers’ lawyer he would have accepted “additional cases” and
Phoenix, AZ 85004-2595




                                         11   pursued other “business opportunities.” (Amd. Complt. ¶¶ 66-68.) Consequently, just as
                                         12   with the failed Haeger I Motion to Expand, this case seeks more remuneration to Kurtz
                                         13   because he represented the Haegers in the previous litigation.
                                         14           A comparison of the Amended Complaint and Plaintiffs’ Supplemental Statement
                                         15   of Facts in Support of Motion to Expand the Record and for Expanded Award of
                                         16   Attorney’s Fees, Costs, and Other Relief for Goodyear’s Fraud Upon the Court (“SSOF”)
                                         17   in Haeger I (HI Doc. 1198) confirms the very substantial overlap. As already noted, the
                                         18   fundamental premise for both this lawsuit and Haeger I’s Motion to Expand was the claim
                                         19   by Kurtz of discovery abuses. Both extensively relied on the Haeger I case before the
                                         20   settlement (e.g., Amd. Complt. ¶¶ 44-45; SSOF ¶¶ 24-29, 31-34, 36-44, 50, 54 & 63) and
                                         21   in the sanctions phase. (Amd. Complt. ¶¶ 44-45; SSOF ¶¶ 66-73). Both discuss discovery
                                         22   and disclosure in Haeger II (e.g., Amd. Complt. ¶¶ 78-84 & 89-90; SSOF ¶¶ 74 & 75, 77-
                                         23   82, 83-87 & 92-103) and Haeger II’s resolution (Amd. Complt. ¶¶ 121-122; SSOF ¶¶ 104-
                                         24   105).
                                         25
                                              3
                                         26     The Amended Complaint is conspicuously silent about compensation received by Kurtz
                                              under his contract with the Haeger clients for settlements (Amd. Complt. ¶¶ 43 & 116) and
                                              the sanction award by Judge Silver. (Id. ¶ 45.)
                                              107380942_2                                  5
                                                 Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 6 of 27




                                          1           In addition, in both, Kurtz lays-out his conclusions about the tire (conclusions
                                          2   Goodyear vehemently disputes). The following are examples of common allegations:
                                          3
                                                    Kurtz Amended Complaint                     Haeger I SSOF to Motion to Expand
                                          4
                                                    “Following court order in Haeger II,        “Pursuant to Court Order compelling
                                          5         Goodyear ultimately disclosed the           Goodyear to disclose adjustment
                                                    adjustment information which                data, Goodyear finally produced
                                          6         revealed 3,484 adjustments of the           adjustment records for the G159 in
                                                    G159 tire.” (Amd. Complt. ¶ 89.)            2016. There were 3,484 adjustments
                                          7                                                     arising out of G159 failures.” (SSOF
                                                                                                ¶ 151.)
201 East Washington Street, Suite 1200




                                          8
                                                    With respect to property damage              “The G159 failures involve 17
                                          9         claim data, “[i]t revealed that these        different manufacturers of
                                                    failures had involved at least 17            motorhomes and 40 different
                                         10         different motorhome manufacturers            models of motorhomes.” (SSOF ¶
Phoenix, AZ 85004-2595




                                                    and 39 separate models of                    148.)
                                         11         motorhomes.” (Amd. Complt. ¶ 93.)
                                         12
                                                    “Goodyear’s 2006 disclosure to               “NHTSA has now disclosed that
                                         13         NHTSA revealed that only                     Goodyear knew in May 2006 that
                                                    approximately 34% of G159 tires              only 34% of the G159s produced for
                                         14         were being sold for motorhome use .          the years 2000, 2001 and 2002 were
                                                    . . .” (Amd. Complt. ¶ 108.)                 actually sold for motorhome use.”
                                         15                                                      (SSOF ¶ 180.)
                                         16         “The G159 displayed 100 death and            “The highlighted claims in [a
                                         17         injury claims out of 160,683 tires.”         document produced in Haeger II]
                                                    (Amd. Complt. ¶ 142.)                        reveal 98 injury or death claims
                                         18                                                      arising out of the G159 failures.”
                                                                                                 (SSOF ¶143.)
                                         19                                                      “Goodyear manufactured 160,683
                                         20                                                      tires.” (Id. ¶ 156.)

                                         21         As viewed by Kurtz, certain                  “When Goodyear disclosed,
                                                    disclosures from Haeger II “made             pursuant to Judge Hannah’s Order,
                                         22         the failure data skyrocket when              the actual number of tires sold as
                                                    motorhome failures were isolated in          original equipment on motorhomes,
                                         23         the light of the limited production          it made the failure data (as a
                                                    statistics . . . .” (Amd. Complt. ¶          percentage of production) for the
                                         24         114.)                                        G159 skyrocket.” (SSOF ¶ 184.)
                                         25
                                         26

                                              107380942_2                                   6
                                                 Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 7 of 27




                                          1           There can be no doubt that the Amended Complaint is an attempt by Kurtz to obtain
                                          2   the payout he was denied in Haeger I by this Court’s August 15, 2019 Order. The Court
                                          3   correctly held that the only proper parties ― Goodyear and the Haegers ― finally and
                                          4   irrevocably settled all disputes. See 8/15/2018 Order (HI Doc. 1223). Kurtz, with no
                                          5   standing and no legitimate claims against Goodyear, must not be allowed to end-run the
                                          6   Court’s ruling.
                                          7           B.     Kurtz’s claims are barred by the Haeger II settlement.
                                                      Kurtz also should not be allowed to disregard the Haeger II settlement that he
201 East Washington Street, Suite 1200




                                          8
                                          9   negotiated and approved for his clients, and from which he profited as the Haegers’
                                         10   contingent-fee attorney. As noted, the Court applied the Haeger II settlement in refusing
Phoenix, AZ 85004-2595




                                         11   to expand the Haeger I case. See 8/15/2018 Order (HI Doc. 1223).
                                         12           Settlements should be encouraged and respected. Lundy v. Airtouch
                                         13   Communications, Inc., 81 F. Supp. 2d 962, 970 (D. Ariz. 1999) (“Arizona public policy
                                         14   favors settlement of legal controversies in general.”); Ahern v. Central Pacific Freight
                                         15   Lines, 846 F.2d 47, 48 (9th Cir. 1988) (“The Ninth Circuit is firmly ‘committed to the rule
                                         16   that the law favors and encourages compromise settlements. . . . [T]here is an overriding
                                         17   public interest in settling and quieting litigation.’”) (citation omitted).
                                         18           It is bad faith, at the least, for Kurtz to participate in a settlement as an attorney with
                                         19   the intention of subsequently subverting it. Given the duty of loyalty, Kurtz, as the
                                         20   Haegers’ agent, may not place his interest before theirs even if he did not agree with the
                                         21   settlement. Cf. IPSCO Steel (Alabama), Inc. v. Blaine Constr. Corp., 371 F.3d 141, 149
                                         22   (3rd Cir. 2004) (an agent who objected to a settlement is not “permitted to place its own
                                         23   interests ahead of [prinicipal’s] interests, even if [agent] believed that [principal] was
                                         24   settling for too little”). Respect for settlements is crucial to the functioning of our judicial
                                         25   system. One purpose of settlements is to discourage or deter meritless claims. Otherwise,
                                         26   a settling party cannot “buy its peace,” often the driving motivation for resolving a case.


                                              107380942_2                                     7
                                                 Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 8 of 27




                                          1            Kurtz will doubtless argue that he did not sign the Haeger II settlement agreement.
                                          2   That is irrelevant as he had no viable legal claims to release (and still doesn’t). His clients,
                                          3   the Haegers, held the potential legal claims and those have been irrevocably and
                                          4   comprehensively released. As one of the attorneys who negotiated the Haeger II
                                          5   settlement agreement, and who received a contingent fee thereunder, Kurtz should not be
                                          6   permitted to undermine it.
                                          7   II.      ALL OF KURTZ’S CLAIMS ARE TIME-BARRED.
                                                       Plaintiff’s claims are dispersed among three distinct limitations periods. Relevant
201 East Washington Street, Suite 1200




                                          8
                                          9   authorities are:
                                         10         CLAIM                   PERIOD AUTHORITY
Phoenix, AZ 85004-2595




                                         11         RICO                    4 years Agency Holding Corp. v. Malley-Duff &
                                                                                    Assocs., Inc., 483 U.S. 143, 151-53, 107 S. Ct.
                                         12                                         2759, 2764-66 (1987)
                                         13         Fraud                   3 years    A.R.S. § 12-543
                                         14         Aiding & Abetting       3 years    Serrano v. Serrano, 2012 WL 75639, at *3
                                                                                       (Ariz. App. Jan. 10, 2012)
                                         15
                                                    Abuse of Process        2 years    Hatch v. Reliance Ins. Co., 758 F.2d 409, 414-
                                         16                                            15 (9th Cir. 1985)
                                         17         Tortious Interference   2 years    Clark v. Airesearch Mfg. Co. of Ariz., 138 Ariz.
                                                                                       240, 243, 673 P.2d 984, 987 (Ariz. App. 1983)
                                         18
                                         19            All claims in the Amended Complaint are time-barred under the foregoing
                                         20   authorities. In Haeger I, Kurtz, on behalf of the Haegers, filed the Motion for Sanctions
                                         21   for Discovery Fraud on May 31, 2011 (HI Doc. 938), which launched “the sanction
                                         22   proceedings.” (Amd. Complt. ¶¶ 44 & 45.) Judge Silver issued her sanction order on
                                         23   November 8, 2012, not only sanctioning Goodyear and its former counsel but inviting the
                                         24   Haegers to file a claim for fraud (HI Doc. 1073). (Amd. Complt. ¶ 45.) Kurtz, on behalf
                                         25   of the Haegers, accepted the invitation and filed the Haeger II Complaint in Arizona
                                         26   Superior Court on May 20, 2013.


                                              107380942_2                                   8
                                                  Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 9 of 27




                                          1           A review of the Haeger II Complaint reveals that Kurtz, who authored and signed
                                          2   it, knew the essential nature of the legal claims now raised no later than May 20, 2013.4
                                          3   Because Kurtz did not file his Complaint in this case until October 1, 2018 ― more than
                                          4   seven years after the Haeger I Motion for Sanctions for Discovery Fraud and five years
                                          5   after the Haeger II Complaint ― all claims are time-barred. Myers v. Ariz. Health Care
                                          6   Cost Containment Syst. (AHCCCS), 984 F. Supp. 1255, 1256 (D. Ariz. 1996) (barring
                                          7   claims under statute of limitations based on allegations in related lawsuit).
                                                      Claims accrue when, “by reasonable diligence,” the plaintiff “could have” learned
201 East Washington Street, Suite 1200




                                          8
                                          9   of them. Coronado Dev. Corp. v. Superior Ct., 139 Ariz. 350, 352, 678 P.2d 535, 537
                                         10   (App. 1984); see also Pincay v. Andrews, 238 F.3d 1106, 1109-10 (9th Cir. 2001)
Phoenix, AZ 85004-2595




                                         11   (constructive notice accrual rule applies to civil RICO claims). Reviewing the Amended
                                         12   Complaint in this case and Kurtz’s pleadings in Haeger II (Ex. A hereto) shows that Kurtz
                                         13   not only “could have” learned but, in fact, did learn of the allegations underlying his
                                         14   claims no later than when he filed Haeger II—May 2013.
                                         15           It makes no difference if Kurtz argues that Goodyear continued to conceal
                                         16   information. The relevant question is not when a plaintiff understands the full scope of the
                                         17   claims he is making, but when he knew or reasonably should have known that the alleged
                                         18   non-disclosure was happening, such that he could investigate and, if appropriate, bring
                                         19   suit. Hexcel Corp. v. Ineos Polymers, Inc., 681 F.3d 1055, 1060 (9th Cir. 2012) (“It is
                                         20   enough that the plaintiff should have been alerted to facts that, following duly diligent
                                         21   inquiry, could have advised it of its claim.”) (citation and internal quotations omitted); see
                                         22   also Coronado Dev. Corp., 139 Ariz. at 352, 678 P.2d at 537 (plaintiff need “not know
                                         23   every fact about his fraud claim before the statute begins to run”).
                                         24
                                         25   4
                                                A copy of the Complaint filed in the Arizona Superior Court in Estate of Leroy Haeger,
                                         26   et al. v. Goodyear Tire and Rubber Company, et al., (“Haeger II”) is attached as Exhibit
                                              A hereto. Under Intri-Plex Techs., and similar authorities, the Court is entitled to take
                                              judicial notice of Haeger II. See, e.g., 499 F.3d at 1052.
                                              107380942_2                                   9
                                                Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 10 of 27




                                          1           And indeed, take action is what Kurtz did by filing the sanctions motion in Haeger
                                          2   I, in 2011, and the Haeger II lawsuit, in 2013. He asserted his and his clients’ belief that
                                          3   Goodyear was concealing information related to the G159 tire in related litigation. Kurtz
                                          4   even certified in Haeger II that he had conducted a thorough investigation. See Ex. A. See
                                          5   Ariz. R. Civ. P. 11(b) (“By signing a pleading . . . the attorney . . . certifies that to the best
                                          6   of [his] knowledge, information, and belief formed after reasonable inquiry . . . the factual
                                          7   contentions have evidentiary support . . . .”) (emphasis added). Further, Kurtz’s clients
                                              chose to settle Haeger II, which, as this Court has found, was a comprehensive settlement
201 East Washington Street, Suite 1200




                                          8
                                          9   that resolved all claims the Haegers had against Goodyear. (HI Doc. 1223.)
                                         10           By Kurtz’s own admission, the factual predicate for his Amended Complaint – the
Phoenix, AZ 85004-2595




                                         11   alleged withholding of information related to the G159 tire in lawsuits – accrued no later
                                         12   than May 20, 2013, more than five years before he launched this most recent G159 fraud
                                         13   case. Because the applicable limitation periods for the causes of action asserted in the
                                         14   Amended Complaint are all less than five years, Kurtz’s claims are time-barred and must
                                         15   be dismissed.
                                         16   III.    DUE TO LACK OF PROXIMATE CAUSE, KURTZ DOES NOT HAVE
                                                      STANDING TO ASSERT ANY CLAIMS AGAINST GOODYEAR.
                                         17
                                                      A.      Kurtz lacks the required direct injury for RICO-related claims (Count I
                                         18                   and Count II).

                                         19           Relying on 18 U.S.C. § 1964(c), Kurtz claims Goodyear violated 18 U.S.C. §1962
                                         20   (a), (c) and (d) (Amd. Complt. ¶ 36) and seeks, among other things, treble damages and
                                         21   attorneys’ fees. (Id. p. 40.) However, for more than 25 years, courts have rejected the
                                         22   “expansive reading” of § 1964(c) that would allow an indirect plaintiff, like Kurtz, to
                                         23   pursue RICO claims.
                                         24           Under a line of Supreme Court cases beginning with Holmes v. Securities Investor
                                         25   Protection Corp., 503 U.S. 258, 266-268, 112 S.Ct. 1311, 1316-1318 (1992), a plaintiff
                                         26   must allege that a “RICO predicate offense ‘not only was a ‘but for’ cause of his injury,


                                              107380942_2                                    10
                                                Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 11 of 27




                                          1   but was the proximate cause as well.’” Hemi Grp., LLC. v. City of NY, 559 U.S. 1, 9
                                          2   (2010). A plaintiff must allege a “‘direct relation between the injury asserted and the
                                          3   injurious conduct alleged.’” Id. (quoting Holmes, 503 U.S. at 268). “A link that is too
                                          4   remote, ‘purely contingent’ or ‘indirect[t]’ is insufficient.” Id. (quoting Holmes, 503 U.S.
                                          5   at 271, 274). Theories of causation cannot “go beyond the first step.” Hemi, 559 U.S. at
                                          6   10.
                                          7           “Thus, a plaintiff who complained of harm flowing merely from the misfortunes
                                              visited upon a third person by the defendant’s acts was generally said to stand at too
201 East Washington Street, Suite 1200




                                          8
                                          9   remote a distance to recover.” Holmes, 503 U.S. at 268-269, 112 S. Ct. at 1318. See also
                                         10   Canyon County v. Syngenta Seeds, Inc., 519 F.3d 969, 981 (9th Cir. 2008) (affirming
Phoenix, AZ 85004-2595




                                         11   dismissal of RICO claim; “In Holmes, the Court applied the proximate cause requirement
                                         12   to preclude a RICO suit by a plaintiff whose injury was entirely contingent on the injury of
                                         13   direct victims.”); Laborers’ and Operating Engineers’ Utility Agreement Health &
                                         14   Welfare Trust Fund for Arizona v. Philip Morris, Inc., 42 F. Supp. 2d 943, 946 (D. Ariz.
                                         15   1999) (dismissing RICO claim relying on Holmes).
                                         16           Here, the conduct as alleged by Kurtz was directed at the Haegers, who are the
                                         17   purported “direct victims.” The misconduct alleged throughout Haeger I and Haeger II
                                         18   and this case was not directed at Kurtz, and any assertion otherwise belies the repeated
                                         19   claims made by Kurtz on behalf of the Haegers in the related cases.
                                         20           In dismissing RICO claims, the Supreme Court in Anza v. Ideal Steel Supply Corp.,
                                         21   547 U.S. 451, 461, 126 S. Ct. 1991, 1998 (2006), explained, “When a court evaluates a
                                         22   RICO claim for proximate causation, the central question it must ask is whether the alleged
                                         23   violation led directly to the plaintiff’s injuries.” In Anza, a steel company, Ideal, claimed it
                                         24   lost business to a competitor, National, because National fraudulently failed to charge sales
                                         25   tax to its customers, which “allowed National to reduce its prices without affecting its
                                         26   profit margin.” 547 U.S. at 454, 126 S. Ct. at 1994.


                                              107380942_2                                   11
                                                  Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 12 of 27




                                          1           The analysis in Anza sheds a bright light on the deficiencies in Kurtz’s lawsuit. The
                                          2   “direct victim” of the alleged wrongful conduct in Anza was the State of New York, to
                                          3   whom sales taxes were allegedly not paid. Here, the alleged “direct victims” were the
                                          4   Haegers. Anza noted that the cause of Ideal’s asserted harm “is a set of actions (offering
                                          5   lower prices) entirely distinct from the alleged RICO violation (defrauding the State).”
                                          6   547 U.S. at 458, 126 S. Ct. at 1997. Similarly, the cause of Kurtz’s asserted harm (loss of
                                          7   legal business) is entirely distinct from the alleged RICO violations (fraud and litigation
                                              misconduct). The “absence of proximate causation” was clear in Anza (as it was
201 East Washington Street, Suite 1200




                                          8
                                          9   Holmes5), and is equally clear here.
                                         10           The policy underlying this remoteness doctrine includes the severe mischief that
Phoenix, AZ 85004-2595




                                         11   would result from allowing an alleged indirect victim, such as Kurtz,6 to bring suit. The
                                         12   first “motivating principle is the difficulty that can arise when a court attempts to ascertain
                                         13   the damages caused by some remote action.” 547 U.S. at 458, 126 S. Ct. at 1997. Ideal, in
                                         14   Anza, argued that not paying sales taxes gave National the ability to charge lower prices.
                                         15   But, as the Court explained, National “could have lowered its prices for any number of
                                         16   reasons unconnected to the asserted pattern of fraud.” Id.
                                         17           Kurtz alleges he was not retained in contingent-fee cases by unknown prospective
                                         18   clients; however, these hypothetical cases could have gone to competitor law firms for
                                         19   sundry reasons. Stated otherwise, without Haeger I and Haeger II, whether more lucrative
                                         20   contingent-fee cases would have come to Kurtz is entirely speculative. Many factors other
                                         21   than a lawyer’s availability control whether personal-injury clients choose a particular
                                         22
                                         23
                                              5
                                         24      In Holmes, the SIPC, the agency charged with protecting customer’s brokerage accounts,
                                              could not sue an alleged stock manipulator under civil RICO because the SIPC was too
                                         25   remote and its loss too attenuated. The “direct victim” in Holmes was the failed broker-
                                              dealer or its trustee. 503 U.S. at 269-270, 112 S. Ct. at 1318-1319.
                                              6
                                         26       Goodyear uses the term “indirect victim” for Kurtz only in the context of the proximate
                                              cause analysis and only because this is the terminology used in the case law. In reality,
                                              Kurtz is not a “victim” of any kind.
                                              107380942_2                                  12
                                                Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 13 of 27




                                          1   contingent-fee lawyer. Further, the nature of the hypothetical cases and the outcome of the
                                          2   cases add layers of speculation to any damage analysis.
                                          3           Kurtz claims loss of business opportunities. (Amd. Complt. ¶ 66.) In Anza, lost
                                          4   sales were “a second discontinuity between the RICO violation and the asserted injury.”
                                          5   547 U.S. at 459, 126 S. Ct. at 1997. As the Anza Court explained, “Businesses lose and
                                          6   gain customers for many reasons, and it would require a complex assessment to establish
                                          7   what portion of Ideal’s lost sales were the product of National’s decreased prices.” Id. It
                                              almost goes without saying that law firms, as with other businesses, lose and gain clients
201 East Washington Street, Suite 1200




                                          8
                                          9   for many reasons. To sift through the reasons for Kurtz’s purported business losses would
                                         10   be as much a “complex assessment” as in Anza.
Phoenix, AZ 85004-2595




                                         11           In fact, the analysis applied to a contingent fee lawyer’s practice would be even
                                         12   more demanding and uncertain. Contingent-fee lawyers do not generate revenue through
                                         13   the relatively straightforward mechanism of an agreed hourly rate charged for time spent
                                         14   performing services (similar to sale of goods). Instead, Kurtz’s income is contingent on
                                         15   the unique outcome of each case: whether it was successfully settled or a verdict was won
                                         16   at trial; the amount of the settlement or verdict; the collectability of any verdict; the out-of-
                                         17   pocket costs invested; and more. Indeed, each contingent-fee case Kurtz hypothetically
                                         18   did not take would have to be individually assessed: cases-within-the-case for the Court to
                                         19   analyze. This would be more than a “discontinuity” (the word used in Anza); it is an
                                         20   impossibility.
                                         21           Moreover, “[t]he requirement of a direct causal connection is especially warranted
                                         22   where immediate victims of an alleged RICO violation can be expected to vindicate the
                                         23   laws by pursuing their own claims.” Anza, 547 U.S. at 460, 126 S. Ct. at 1998. In Anza,
                                         24   the State of New York, as the direct victim, “can be expected to pursue appropriate
                                         25   remedies.” Id. Here, the alleged direct victims, the Haegers, not only could be expected to
                                         26

                                              107380942_2                                   13
                                                Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 14 of 27




                                          1   pursue their own remedies, they did and obtained compensation through the post-
                                          2   settlement sanction proceedings in Haeger I and the settlement in Haeger II.
                                          3           If Kurtz is allowed to proceed, in light of the Haeger I and Haeger II recoveries by
                                          4   his clients (in which he shared), the Court must protect Goodyear against unjust multiple
                                          5   recoveries. Holmes, 503 U.S. at 269, 1212 S. Ct. 1318 (“. . . recognizing claims of the
                                          6   indirectly injured would force courts to adopt complicated rules apportioning damages
                                          7   among plaintiffs removed at different levels of injury from the violative acts to obviate the
                                              risk of multiple recoveries.”).
201 East Washington Street, Suite 1200




                                          8
                                          9           Taking the allegations of the Amended Complaint as true for purposes of this
                                         10   Motion, the “direct victims,” the Haeger family, have had their days in court and have
Phoenix, AZ 85004-2595




                                         11   recovered. Any claims by plaintiff Kurtz are indirect and too remote. As such, Counts 1
                                         12   and 2 of the Amended Complaint should be dismissed.
                                         13           B.     Proximate cause is fatally lacking for all of Kurtz’s tort causes of action.
                                         14           Lack of proximate cause and remoteness are not only dispositive for the RICO
                                         15   claims but also for the other causes of action. “Proximate causation is additionally a
                                         16   necessary element of any tort, intentional or negligent.” Philip Morris, 42 F. Supp. 2d at
                                         17   950. Kurtz’s non-RICO causes of action should also be dismissed.
                                         18           In the Philip Morris case, a trust responsible for paying healthcare costs sued
                                         19   tobacco companies claiming they fraudulently and deceitfully marketed tobacco products
                                         20   leading to increased illness and healthcare costs. The plaintiffs’ causes of action included
                                         21   RICO and fraudulent and negligent misrepresentation claims. 42 F. Supp. 2d at 945. All
                                         22   claims were dismissed primarily due to the plaintiffs’ remoteness and lack of proximate
                                         23   cause. For the non-RICO claims, the court stated, “the same causation problems
                                         24   previously discussed fatally infect [plaintiffs’] misrepresentation claims.” Id. at 951. The
                                         25   court had warned how the indirect position of the plaintiffs “would open a Pandora’s box
                                         26

                                              107380942_2                                  14
                                                Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 15 of 27




                                          1   of damage calculations.” Id. at 948. The same is true here of Kurtz’s non-RICO tort
                                          2   claims.
                                          3   IV.     KURTZ HAS NOT AND CANNOT ALLEGE THE REQUIRED “PATTERN
                                                      OF RACKETEERING ACTIVITIES” OR SPECIFIC “RACKETEERING
                                          4           ACTIVITIES.”

                                          5           A RICO plaintiff must properly allege ― and then prove ― a “pattern of
                                          6   racketeering activity,” under 18 U.S.C. § 1962(a), and specific “racketeering activities,” as
                                          7   defined in 18 U.S.C. § 1961. Nutrition Distribution v. Custom Nutraceuticals, 194 F.
                                              Supp. 3d 952, 957 (D. Ariz. 2016), The Amended Complaint fails in both regards. At
201 East Washington Street, Suite 1200




                                          8
                                          9   ¶ 36, it identifies the alleged racketeering activities relied on by Kurtz: mail and wire
                                         10   fraud; obstruction of justice pursuant to 18 U.S.C. § 1503; and witness tampering pursuant
Phoenix, AZ 85004-2595




                                         11   to 18 U.S.C. § 1512. Kurtz has insufficiently pled the alleged racketeering activities for
                                         12   the reasons discussed below. Moreover, the required “pattern” is completely absent.
                                         13             A.   Mail fraud and wire fraud: no actionable conduct is alleged.

                                         14           The “gravamen” of any mail or wire fraud claim is the statutorily required “scheme
                                         15   to defraud.” Bias v. Wells Fargo & Co., 942 F. Supp. 2d 915, 937 (N.D. Cal. 2013). The
                                         16   fraudulent scheme alleged in the Amended Complaint is not only identical to the fraud
                                         17   previously alleged on behalf of the Haegers but, if it occurred, it was directed at the
                                         18   Haegers – not Kurtz, thereby fatally defeating any claim of a “scheme to defraud.”
                                         19           Kurtz has not alleged – and could not do so truthfully – that Goodyear deceptively
                                         20   obtained money or property through any of its communications. The Ninth Circuit, in
                                         21   Monterey Plaza Hotel Ltd. Partnership v. Local 483, 215 F.3d 923, 926 (9th Cir. 2000),
                                         22   explained that the mail and wire fraud statutes “explicitly require an intent to obtain
                                         23   ‘money or property [from the one who is deceived] by means of false or fraudulent
                                         24   pretenses, representations or promises.’” See also U.S. v. Lew, 875 F.2d 219, 221 (9th Cir.
                                         25   1989) (reversing mail fraud conviction because “the intent must be to obtain money or
                                         26   property from the one who is deceived”).


                                              107380942_2                                  15
                                                Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 16 of 27




                                          1           In the Monterey Plaza Hotel case, a labor union made misrepresentations to the
                                          2   hotel’s current and potential customers and thereby caused harm to the hotel. However,
                                          3   transmitting false information alone was not a RICO violation. As explained:
                                          4           The Union did not obtain property by deceiving the hotel or its customers;
                                                      . . . . The Union’s conduct may have been vexatious or harassing, but it was
                                          5           not acquisitive. The purpose of the mail fraud and wire fraud proscriptions is
                                                      to punish wrongful transfers of property from the victim to the wrongdoer,
                                          6           not to salve wounded feelings.
                                          7   Id. at 926-27 (emphasis in original).
                                                      Similarly in this case, Kurtz alleges that Goodyear issued deceptive press releases to
201 East Washington Street, Suite 1200




                                          8
                                          9   the public and made other communications to NHTSA. (Amd. Complt. ¶¶ 52 & 155.)
                                         10   Even if these allegations were true, the press releases and communications were not
Phoenix, AZ 85004-2595




                                         11   directed to Kurtz (he was not the “victim”) and they were not intended to obtain money or
                                         12   property. Further, the allegedly false court filings referenced in the Amended Complaint,
                                         13   at ¶ 52, were also not communications directed to Kurtz; nor were they intended to obtain
                                         14   property or money. Accordingly, Kurtz’s mail and wire fraud allegations fail.
                                         15           While Goodyear believes the foregoing arguments are dispositive, Kurtz’s claims
                                         16   also do not satisfy Rule 9’s requirement for particularity, applicable to allegations of mail
                                         17   and wire fraud in RICO cases. Curtis & Assoc. v. Law Offices of David M. Bushman, 758
                                         18   F. Supp. 2d 153, 167 (E.D.N.Y. 2010) (a plaintiff alleging RICO predicate acts “based
                                         19   upon fraudulent activities such a mail or wire fraud” must satisfy the particularity
                                         20   requirements of Rule 9(b); In re Ariz. Theranos Inc. Litig., 256 F. Supp. 3d 1009, 1039
                                         21   (D. Ariz. 2007) (“Rule 9(b) ‘applies to civil RICO fraud claims,’” quoting Edwards v.
                                         22   Marin Park, Inc., 356 F.3d 1058, 1066 (9th Cir. 2004)). The particularity requirement of
                                         23   Rule 9(b) means that a plaintiff must specify the “who, what, when, where, and how” for
                                         24   the alleged fraud. HM Hotel Properties v. Peerless Indem. Ins. Co., 874 F. Supp. 2d 850,
                                         25   854-55 (D.Ariz. 2012); see also Daddona v. Guadio, 156 F. Supp. 2d 153, 161 (Rule 9(b)
                                         26

                                              107380942_2                                  16
                                                  Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 17 of 27




                                          1   requires “the time, place, speaker, and sometimes even the content of the alleged
                                          2   misrepresentations,” quoting Luce v. Edelstein, 806 F.2d 49, 54 (2d Cir. 1986).)
                                          3           Kurtz generally alleged, at ¶ 52 of the Amended Complaint, that Goodyear “utilized
                                          4   the mails with each deceptive deposition, false or misleading filing and associated false
                                          5   declarations submitted to the courts and plaintiffs . . . .” The Court (and Goodyear) are not
                                          6   told which depositions or portions of depositions are in dispute. Similarly, the Court (and
                                          7   Goodyear) are not told which filings or declarations were supposedly false.
                                                      As noted, the Amended Complaint, at ¶ 155, alleges that Goodyear made
201 East Washington Street, Suite 1200




                                          8
                                          9   misrepresentations “in its wire or mail press releases” and “repeated these same deceptive
                                         10   claims to NHTSA . . . by use of wire or mail.” These allegations, which Goodyear would
Phoenix, AZ 85004-2595




                                         11   vigorously contest absent the Rule 12(b)(6) standard, are mere formulaic conclusions.7 For
                                         12   compliance with Rule 9(b), Kurtz was required to identify, at a minimum, the author and
                                         13   recipient (who), the particular communication in question (when and where), and explain
                                         14   the alleged deceptive claims (how). Rule 9(b) mandates dismissal of these mail and wire
                                         15   fraud claims.
                                         16           Finally, Kurtz’s mail and wire fraud allegations fail as predicate acts for reasons
                                         17   outside of Rule 9. Courts have repeatedly held that litigation filings (e.g., Amd. Complt. ¶
                                         18   52) cannot form the basis for RICO. In Daddona, 156 F. Supp. 2d at 162, the court
                                         19   explained:
                                         20           Attempts to characterize abuse of process or malicious prosecution claims as
                                                      mail and wire fraud violations for RICO purposes have been scrutinized by
                                         21           the courts, and have been rejected where the only allegedly fraudulent
                                                      conduct relates to the filing of documents in litigation.
                                         22   See also Curtis, 758 F. Supp. 2d at 171 (“[P]ersuasive authority in this and other
                                         23   jurisdictions suggests that the litigation activities alleged in this Complaint cannot properly
                                         24   form the basis for RICO predicate acts.”).
                                         25   7
                                                See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1965 (2007) (“a
                                         26   formulaic recitation of the elements of a cause of action will not do” in the face of a
                                              motion to dismiss).

                                              107380942_2                                   17
                                                  Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 18 of 27




                                          1           Curtis, 758 F.Supp.2d at 172-73, warned of “absurd results” if “malicious
                                          2   prosecution claims such as those attempted to be alleged here” were sufficient for RICO.
                                          3   It said, “First, if routine litigation activities such as defending against a fee claim or
                                          4   prosecuting a malpractice action against a former attorney is a violation of RICO, then
                                          5   almost every state or federal action could lead to corollary federal RICO actions.” Id. at
                                          6   173. In addition, “this absurd result would chill litigants and lawyers and frustrate the
                                          7   well-established public policy goal of maintaining open access to the courts.” Id. Finally,
                                              the court worried about the federal RICO statute usurping legitimate state court claims. Id.
201 East Washington Street, Suite 1200




                                          8
                                          9           Kurtz has not properly pled mail or wire fraud as RICO predicate acts for all of
                                         10   these reasons. Dismissal is required.
Phoenix, AZ 85004-2595




                                         11           B.    Perjury or suborning perjury are not within the RICO statute and that’s
                                                            what Kurtz is alleging, not “witness tampering.”
                                         12           The list of racketeering activities in 18 U.S.C. § 1961 is exclusive. Miranda v.
                                         13   Ponce Federal Bank, 948 F.2d 41, 48 (1st Cir. 1991) (“Congress painstakingly enumerated
                                         14   a complete list of predicate acts in 18 U.S.C. § 1961(1). . . [A]llowing RICO damages for
                                         15   an injury caused other than by an enumerated predicate offense would be tantamount to
                                         16   rewriting the statute.”); Hecht v. Commerce Clearing House, Inc., 897 F.2d 21, 25 (2d Cir.
                                         17   1990). Congress did not include perjury or subornation of perjury as RICO predicate acts,
                                         18   the only specific conduct Kurtz has alleged against Goodyear and Goodyear witnesses.
                                         19           The Amended Complaint is unrestrained in presenting Kurtz’s unsubstantiated
                                         20   belief that various people at Goodyear “lied.”8 According to Kurtz, Goodyear “present[ed]
                                         21   witnesses willing to lie under oath” (Amd. Complt., Introduction, p. 1); unidentified “PAG
                                         22   witnesses regularly lied” (Id. ¶ 20); Goodyear employees “lied” during depositions in
                                         23   Haeger II (Id. ¶¶ 148-150); and an unnamed Rule 30(b)(6) witness “lied in Federal Court
                                         24   proceedings in Florida” (Id. ¶ 151). These allegations, even if presumed to be true, cannot
                                         25   support claims for RICO.
                                         26   8
                                                 While Goodyear understands the standard to be applied for this Motion (see p. 3 above),
                                              these accusations by Kurtz are unfounded and could constitute defamation.
                                              107380942_2                               18
                                                  Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 19 of 27




                                          1           Willfully testifying to any material matter contrary to an oath may constitute perjury
                                          2   under 18 U.S.C. § 1621. Similarly, “procur[ing] another to commit any perjury” may be
                                          3   the crime of subornation of perjury under 18 U.S.C. § 1622. However, perjury and
                                          4   subornation of perjury, the crimes Kurtz has arguably alleged, are not included as
                                          5   “racketeering activities” under 18 U.S.C. § 1961(1).
                                          6           The tampering statute relied upon by Kurtz (Amd. Complt. ¶ 36) encompasses
                                          7   extreme conduct – killing people or using physical force to prevent testimony (18 U.S.C.
                                              § 1512(a)), acts Kurtz has not claimed here. Further, it applies only to federal proceedings.
201 East Washington Street, Suite 1200




                                          8
                                          9   Green Leaf Nursey v. E. I. DuPont De Nemours and Co., 341 F.3d 1292, 1307 (11th Cir.
                                         10   2003). Thus, allegations by Kurtz outside of Haeger I, the federal case, cannot amount to
Phoenix, AZ 85004-2595




                                         11   witness tampering under the federal statute.9 The Amended Complaint fails to identify any
                                         12   alleged improper influence of witnesses other than “lying” or encouraging “lying,” which,
                                         13   if anything, fall within statutes that are not predicate acts under 18 U.S.C. § 1961.
                                         14           C.     The Amended Complaint does not properly allege “obstruction of
                                                             justice.”
                                         15
                                         16           Under 18 U.S.C. § 1503(a), anyone who “corruptly or by threats or force, or by any
                                         17   threatening letter or communication, influences, obstructs or impedes, or endeavors to
                                         18   influence, obstruct or impede, the due administration of justice, shall be punished as
                                         19   provided in subsection (b).” While not entirely clear, this is presumably the statutory
                                         20   language relied upon by Kurtz for his final alleged RICO predicate act. (Amd. Complt. ¶
                                         21   36.) Regardless, Kurtz has not properly alleged that Goodyear violated the statute.
                                         22           Because there are no references in the Amended Complaint to “threats or force” and
                                         23   no “threatening letter[s] or communication[s]” are identified, Kurtz must be relying on
                                         24   characterizations of Goodyear’s conduct as “corrupt.” See, e.g., Amd. Complt. ¶ 14
                                         25   (“corruptly concealing”); ¶ 37 (“corruptly influenced”); ¶ 47 (“corrupt endeavors”); ¶ 160
                                         26   9
                                                 The same is true with respect to the federal statute for obstruction of justice (18 U.S.C. §
                                              1503(a)).
                                              107380942_2                                  19
                                                Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 20 of 27




                                          1   (“corrupt scheme” and “corrupt act”). The statutory term “corrupt” has been held to be
                                          2   ambiguous. U.S. v. Doss, 630 F.3d 1181, 1186 (9th Cir. 2011) (discussing the term
                                          3   “corruptly persuades” in 18 U.S.C. § 1512). As applied by the Ninth Circuit, “corrupt” is
                                          4   not a synonym for dishonest, improper or even unethical. More is required. 630 F.3d at
                                          5   1186-1190. The Amended Complaint, where Kurtz relies solely on conclusory and
                                          6   ambiguous language, is patently insufficient. Twombly, 550 U.S. at 555, 127 S.Ct. at
                                          7   1955.
                                                      Collegesource, Inc. v. Academyone, Inc., 597 Fed. App’x 116 (3rd Cir. 2015),
201 East Washington Street, Suite 1200




                                          8
                                          9   highlights another deficiency. The plaintiff claimed that the submission of false affidavits
                                         10   in a court proceeding and destruction of electronic evidence were sufficient as RICO
Phoenix, AZ 85004-2595




                                         11   predicate acts under 18 U.S.C. § 1503(a). Id. at 126. The court disagreed explaining that
                                         12   such conduct, even though it could influence the outcome of the case, was not taken
                                         13   directly against parties, witnesses or jurors:
                                         14           Under our case law, only acts directly affecting parties, witnesses or jurors
                                                      ― and not other acts that may merely influence the proceedings ― are
                                         15           cognizable as predicate acts under RICO. Consequently, we have never
                                                      recognized obstruction of justice as a viable RICO predicate act except in
                                         16           cases involving witness intimidation.

                                         17   Id. at 126 (emphasis in original) (internal quotation and citation omitted).
                                         18           Kurtz’s Amended Complaint does not allege witness intimidation or anything close
                                         19   to it ― nor could it without violating Rule 11. At most, Kurtz alleges litigation conduct
                                         20   unrelated to witnesses or jurors or otherwise falling within the Collegsource case. This
                                         21   does not constitute obstruction of justice as a matter of law.
                                         22   V.      ALL OF KURTZ’S STATE LAW FRAUD CLAIMS (COUNTS 3, 4 AND 5)
                                                      FAIL AS A MATTER OF LAW.
                                         23
                                                      A.     Kurtz’s fraud claims are barred by the absolute litigation privilege
                                         24                  recognized in Arizona cases.
                                         25           Kurtz is seeking to hold Goodyear liable for allegedly fraudulent conduct in Haeger
                                         26   I and Haeger II. With limited inapplicable exceptions, neither parties to litigation nor their

                                              107380942_2                                      20
                                                   Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 21 of 27




                                          1   counsel can be sued for allegedly fraudulent conduct in the litigation.10 Linder v. Brown &
                                          2   Herrick, 189 Ariz. 398, 405-06, 943 P.2d 758, 765-66 (App. 1997) (dismissing
                                          3   misrepresentation claims against opposing counsel in prior litigation); see also Green
                                          4   Acres Trust v. London, 141 Ariz. 609, 613, 688 P.2d 617, 621 (1984) (“The privilege
                                          5   protects judges, parties, lawyers, witnesses and jurors.”) (emphasis added). This privilege
                                          6   against suit is “absolute” in that the defendant’s “motive, purpose or reasonableness” are
                                          7   irrelevant. Green Acres, 141 Ariz. at 613, 688 P.2d at 621.
                                                       Although the absolute privilege developed in defamation cases, Arizona courts
201 East Washington Street, Suite 1200




                                          8
                                          9   apply it to claims such as those raised by the Amended Complaint. In the Linder case, the
                                         10   plaintiff alleged that opposing counsel in prior litigation “fail[ed] to disclose or produce”
Phoenix, AZ 85004-2595




                                         11   and “misrepresent[ed]” various facts the plaintiff believed were important. 189 Ariz. at
                                         12   404, 943 P.2d at 764. Such a “fraud claim” against opposing counsel is “not recognized by
                                         13   Arizona law” because “conduct during the course of judicial proceedings is absolutely
                                         14   privileged.” 189 Ariz. at 405-06, 943 P.2d at 765-66.
                                         15            While there has been some controversy about this application of Linder, it was
                                         16   resolved in 2017. In Edwards v. Smith, 2017 WL 1230386, at *2 (Ariz. App. Apr. 4, 2017)
                                         17   (mem.), the Court of Appeals invoked the absolute privilege from Linder to dismiss claims
                                         18   that defendants used false and fraudulent evidence in prior litigation. In Edwards, the
                                         19   court relied on Linder to dismiss emotional distress claims, putting to rest the unduly
                                         20   narrow interpretation of Linder by some courts. 2017 WL 1230386, at *1-2; see also
                                         21   Marson v. Cuthbertson, 250 N.Y.S.2d 595, 597 (1964) (“Certain it is that an adversary
                                         22   attorney cannot seek damages against the adverse litigant for strenuously or aggravatingly
                                         23
                                              10
                                         24     The limited exceptions are for malicious prosecution and abuse of process claims. See
                                              Lewis v. Swenson, 126 Ariz. 561, 564, 617 P.2d 69, 72 (App. 1980) (malicious
                                         25   prosecution) and Giles v. Hill Lewis Marce, 195 Ariz. 358, 360, 988 P.2d 143, 145 (App.
                                              1999) (abuse of process). Kurtz has not asserted a claim for malicious prosecution and, as
                                         26   explained below, his claim for abuse of process fails for other reasons.

                                              107380942_2                                  21
                                                   Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 22 of 27




                                          1   opposing any such attorney.”). As one court has explained, “claims of fraud against a
                                          2   party opponent” – like those asserted by Kurtz against Goodyear – are “precisely [the] type
                                          3   of communication that the litigation privilege was intended to protect because the benefit
                                          4   of encouraging defendants to speak candidly in judicial proceedings outweighs the risk of
                                          5   a defendant abusing the privilege by lying under oath.” Tyler v. Tatoian, 137 A.3d 801,
                                          6   807 (Conn. App. 2016).11
                                          7            Prohibiting claims for conduct in the course of litigation works no injustice on a
                                              plaintiff like Kurtz. The Rules of Civil Procedure provide ample means to obtain relief for
201 East Washington Street, Suite 1200




                                          8
                                          9   any non-disclosure or concealment of relevant information. Linder, 189 Ariz. 398, 406,
                                         10   943 P.2d at 766 (plaintiffs were “foreclosed from bringing a fraud claim against opposing
Phoenix, AZ 85004-2595




                                         11   counsel,” but they had “other remedies available”); Tyler, 137 A.3d at 807 (the plaintiff
                                         12   could instead “fil[e] a motion to open the judgment” or seek that the party be charged with
                                         13   perjury or held in contempt of the court); Bradt v. West, 892 S.W.2d 56, 72 (Tex. App.
                                         14   1994) (“The law provides for the punishment of” wrongful conduct in the course of
                                         15   litigation, “[b]ut the law does not provide a cause of action to the attorney on the other side
                                         16   for the performance of such acts.”) (emphasis added).
                                         17            Kurtz, to benefit himself as well as his clients, has already taken advantage of these
                                         18   available mechanisms. On behalf of the Haegers, he filed a motion for discovery fraud in
                                         19   Haeger I in 2011. (Amd. Complt. ¶¶ 44 & 45.) Judge Silver’s award of “approximately
                                         20   $2.7 million in sanctions” (Id. 45) was then carried through the Ninth Circuit and Supreme
                                         21   Court and back to this Court. (Id. ¶¶ 56 & 124.) As discussed previously, this Court then
                                         22
                                              11
                                         23       There was discussion of the scope of the Linder rule in the Haeger II case, with Judge
                                              Hannah deciding that Linder did not preclude a claim for fraud during litigation. The
                                         24   proponents of narrowing the application of Linder relied on Thompson v. Paul, 657 F.
                                              Supp. 2d 1113, 1121 (D. Ariz. 2009), where Judge Murguia reconsidered a prior ruling on
                                         25   the basis that “Linder was limited to the litigation-defamation context.” Thompson relied
                                              upon Chalpin v. Snyder, 220 Ariz. 413, 207 P.3d 666 (App. 2008), which was not a
                                         26   defamation case. Both Judge Murguia’s decision, in 2009, and Judge Hannah’s, in 2015,
                                              were without benefit of the 2017 Edwards case. Edwards leaves no doubt that the scope of
                                              Linder is not as narrow as applied by earlier cases.
                                              107380942_2                                   22
                                                Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 23 of 27




                                          1   issued its August 15, 2018 Order (HI Doc. 1223), which Kurtz is attempting to sidestep.
                                          2   Kurtz, on behalf of the Haegers, also took advantage of common law causes of action in
                                          3   Haeger II. (Id. ¶¶ 77, 116 & 121-122.) Not only were the usual avenues of redress for
                                          4   litigation misconduct available to the Haegers and their attorney Kurtz, those avenues were
                                          5   pursued and recoveries obtained.
                                          6           Goodyear denies that it acted wrongfully. But it also stands on the common-sense
                                          7   principle that “[i]f every time a lawyer is annoyed or disturbed by the unethical conduct of
                                              his opponent he may bring a lawsuit for damages against his opponent, the courts of this
201 East Washington Street, Suite 1200




                                          8
                                          9   country would be unable to handle the flood of litigation which would ensue.” Harmatz v.
                                         10   Allstate Ins. Co., 170 F. Supp. 511, 513 (S.D.N.Y. 1959).
Phoenix, AZ 85004-2595




                                         11           B.     Kurtz has no cause of action for non-disclosure because Goodyear did
                                         12                  not owe Kurtz any duty.

                                         13           “Liability for nondisclosure lies against [o]ne who fails to disclose to another a
                                         14   fact . . . if, but only if, he is under a duty to the other . . . to disclose the matter in
                                         15   question.” Red River Res., Inc. v. Mariner Sys., Inc., No. CV 11-02589-PHX-FJM, 2012
                                         16   WL 2507517, at *12 (D. Ariz. June 29, 2012) (citation and internal quotations omitted;
                                         17   alterations in original). The Amended Complaint does not allege ― nor could it truthfully
                                         18   ― that Goodyear ever entered into any relationship with Kurtz. In fact, for more than 15
                                         19   years, Kurtz and Goodyear have been litigation adversaries. Counts 3, 4 and 5 fail as a
                                         20   matter of law because Goodyear did not owe Kurtz any duty.
                                         21           In the context of Haeger I and Haeger II, the law is settled that a litigant’s duty to
                                         22   disclose information and respond fully to discovery requests is owed to the court, not the
                                         23   parties. See Ariz. R. Civ. P. 11(b); Lewis v. Swenson, 126 Ariz. 561, 566, 617 P.2d 69, 74
                                         24   (App. 1980) (any duty owed by adverse counsel with respect to the conduct of litigation is
                                         25   “owed to the court, and not to the adverse party”). Judge Silver, as well as this Court, has
                                         26   vindicated any violations of duty to the Court.


                                              107380942_2                                      23
                                                Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 24 of 27




                                          1           Moreover, even if Goodyear owed a duty to the parties in the prior litigation, that
                                          2   was to the Haegers. Kurtz was acting at all times on behalf of the Haegers, never for
                                          3   himself. In re American Continental Corp./Lincoln Sav. & Loan Sec. Litig., 102 F.3d
                                          4   1524, 1540 (9th Cir. 1996), rev’d on other grounds, 532 U.S. 26, 118 S. Ct. 956 (law firm
                                          5   attempting to bring counterclaim based on prior litigation conduct was not a party to the
                                          6   prior case; “[R]ather, it was a counsel to the class on whose behalf the proceedings against
                                          7   [the potential counter-respondent] were brought. As such, any harm resulting from a
                                              settlement “was sustained by the class, not by class counsel”); see also Linsey v. E.F.
201 East Washington Street, Suite 1200




                                          8
                                          9   Hutton & Co., 675 F. Supp. 1, 4 (D.D.C. 1987) (bishop who managed investments for
                                         10   church had no personal claim that “the brokerage deceived him, as the investment decision
Phoenix, AZ 85004-2595




                                         11   maker,” because he “was acting merely as the agent of the Church” and his decisions
                                         12   “were made on behalf of the Church”).
                                         13           Judge Silver addressed Goodyear’s violations of duty to the Court in Haeger I and
                                         14   the Haegers pursued their remedies in Haeger II. There is no place for non-party Kurtz to
                                         15   bring his own lawsuit.
                                         16           C.     Rule 9 also applies to Kurtz’s fraud claims and requires dismissal.

                                         17           Rule 9(b) applies with equal force to the other fraud Counts in the Amended
                                         18   Complaint. HM Hotel Properties, 874 F. Supp. 2d at 854-55. Kurtz has failed to plead his
                                         19   fraud claims with the required particularity.
                                         20           The many Rule 9 violations are too numerous to discuss individually. The
                                         21   Amended Complaint is rife with alleged general acts of deception, but without specificity
                                         22   as to what was allegedly misrepresented, who misrepresented it and to whom, when the
                                         23   misrepresentations were made, how Kurtz knows the alleged misrepresentations were
                                         24   intentional and more. These and similar violations of Rule 9 are found in ¶¶ 19, 20-22, 31,
                                         25   39, 45, 48, 51, 53, 55, 60-75, 80-83, 86-87, 92, 96, 99-104, 108-109, 111, 113, 117, and
                                         26   146-155.

                                              107380942_2                                     24
                                                Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 25 of 27




                                          1           Given the statute of limitations issues throughout the Amended Complaint (see
                                          2   Section II), the failure to follow Rule 9 regarding a specific time is critical. Neubronner v.
                                          3   Milken, 6 F.3d 666, 672 (9th Cir. 1993) (Rule 9(b) requires enough specificity “that the
                                          4   defendant can prepare an adequate answer from the allegations.”) (citation and internal
                                          5   quotations omitted).
                                          6   VI.     THE ADDITIONAL STATE LAW CLAIMS FAIL AS A MATTER OF LAW.
                                          7           Intentional Interference Claim (Count 8): To state a valid claim, Kurtz had to
                                              allege, among other things, that Goodyear intentionally interfered with Kurtz’s contract
201 East Washington Street, Suite 1200




                                          8
                                          9   with the Haegers in a way that “induc[ed] or caus[ed] a breach” of that contract. Safeway
                                         10   Ins. Co. v. Guerrero, 210 Ariz. 5, 10, 106 P.3d 1020, 1025 (Ariz. 2005). Yet nowhere in
Phoenix, AZ 85004-2595




                                         11   the Amended Complaint has Kurtz alleged that the Haegers breached their agreement with
                                         12   him or otherwise deprived Kurtz of a right under the contract with his clients. Cf. State
                                         13   Farm Mut. Ins. Co. v. St. Joseph’s Hosp., 107 Ariz. 498, 502, 489 P.2d 837, 841 (Ariz.
                                         14   1971) (attorney stated valid claim against third party who intentionally induced client to
                                         15   fire attorney and deprive him of contingency fee).
                                         16           Instead, as this Court is aware, the Haegers entered into a full and final settlement
                                         17   agreement in the Haeger II case. Those legal claims belonged to the Haegers and were
                                         18   settled by them, as recognized in the Amended Complaint. If Kurtz believes he did not
                                         19   receive a proper share of the contingent fee under contracts he made in the other cases, this
                                         20   is an issue between Kurtz and his clients or Kurtz and his co-counsel.
                                         21           Abuse of Process Claim (Count 6): To state an abuse of process claim, Kurtz must
                                         22   allege facts to show “that one or more specific judicially sanctioned processes have been
                                         23   abused.” Crackel v. Allstate Ins. Co., 208 Ariz. 252, 257, 92 P.3d 882, 887 (App. 2004).
                                         24   Kurtz must “describe the abuse of a[] particular court process.” Id.; see also Morn v. City
                                         25   of Phoenix, 152 Ariz. 164, 168, 730 P.2d 873, 877 (App. 1986) (“Some definite act or
                                         26   threat not authorized by the process, or aimed at an objective not legitimate in the course


                                              107380942_2                                   25
                                                Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 26 of 27




                                          1   of the process, is required . . . .” (citation omitted)). He has failed to meet these
                                          2   requirements.
                                          3           The Amended Complaint very generally claims “misleading filings, purposely
                                          4   deceptive pleadings, obstructing access to evidence” (Amd. Complt. ¶ 210) and other
                                          5   alleged wrongs; however, it fails to identify any specific process Goodyear allegedly
                                          6   misused after October 31, 2016, the applicable limitations period. This is fatal to Kurtz’s
                                          7   Count 6. Because of the two-year statute of limitations applicable to abuse of process
                                              claims (see Section II above), Kurtz can only rely on post-October 31, 2016 conduct to
201 East Washington Street, Suite 1200




                                          8
                                          9   support this claim (that is, two years before he filed this lawsuit).
                                         10           The Amended Complaint does not identify any litigation conduct in the relevant
Phoenix, AZ 85004-2595




                                         11   time period that could constitute abuse of process. The only litigation conduct within this
                                         12   period alleged in the Amended Complaint relates to Goodyear’s disclosure of additional
                                         13   documents. (Amd. Complt. ¶ 109.) This was an act of litigation compliance, not abuse.
                                         14   The abuse of process cause of action (Count 6) fails as a matter of law.
                                         15           Aiding and abetting claim (Count 7): Aiding and abetting requires “as an essential
                                         16   element, the commission of a tort.” Caruthers v. Underhill, 230 Ariz. 513, 526, 287 P.3d
                                         17   807, 820 (App. 2012). Because, as explained above, Kurtz has not stated a viable tort
                                         18   claim against Goodyear, his aiding and abetting claim (Count 7) also fails as a matter of
                                         19   law.
                                         20   VII.    CONCLUSION
                                         21           Despite his persistence, there is no legal or factual basis for Kurtz to launch his own
                                         22   Haeger-related litigation. The Amended Complaint is a novel but legally ill-fated attempt
                                         23   to obtain additional compensation by an attorney who has no direct relationship with
                                         24   Goodyear and who has, on more than one occasion, settled the legally viable claims on
                                         25   behalf of clients he represented. All causes of action asserted in the Amended Complaint
                                         26   fail as a matter of law. The Court should grant Goodyear’s Motion to Dismiss.


                                              107380942_2                                   26
                                                Case 2:19-cv-00152-GMS Document 15 Filed 03/01/19 Page 27 of 27




                                          1           RESPECTFULLY SUBMITTED this 21st day of February, 2019.
                                          2                                              LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3                                              By: /s/ Foster Robberson
                                                                                             Foster Robberson
                                          4                                                  Jared L. Sutton
                                          5                                              and
                                          6                                              PORTER WRIGHT MORRIS & ARTHUR LLP
                                                                                             Jill G. Okun (admitted pro hac vice)
                                          7                                                  jokun@porterwright.com
                                                                                             950 Main Avenue, Suite 500
201 East Washington Street, Suite 1200




                                          8                                                  Cleveland, Ohio 4413-7206
                                                                                             Phone: 216-443-2508
                                          9                                              Attorneys for Defendant
                                         10
Phoenix, AZ 85004-2595




                                         11
                                                                            CERTIFICATE OF SERVICE
                                         12
                                         13           I hereby certify that on February 21, 2019, I electronically transmitted the attached
                                         14   document to the Clerk’s Office using CM/ECF System for filing and transmittal of a
                                         15   Notice of Electronic Filing to the following CM/ECF registrants:
                                         16                                         David L. Kurtz
                                                                                  The Kurtz Law Firm
                                         17                             7420 East Pinnacle Peak Road, Suite 128
                                                                              Scottsdale, Arizona 85255
                                         18
                                                                                  Clyde Talbot Turner
                                         19                                    Turner & Associates, P.A.
                                                                            4705 Somers Avenue, Suite 100
                                         20                                North Little Rock, Arkansas 72116
                                         21
                                         22                                       /s/ June Yourgulez
                                                                                  Employee of Lewis Roca Rothgerber Christie LLP
                                         23
                                         24
                                         25
                                         26

                                              107380942_2                                  27
